Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are presented for examination. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/01/2019 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information statement is being considered by the examiner. 

Drawings
The drawings filed 04/20/2018 are accepted by the examiner. 

Specification
The specification filed 04/20/2018 is accepted by the examiner. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims are 1-6 and 8-30 are rejected under 35 U.S.C 102 (a)(1) as being anticipated by Donovan (Publication No.: 20170307736).

Regarding claim 1, Donovan teaches an active depth system (Fig. 7, a multi-wavelength LIDAR system using two lasers 700. [0066], lines 1-5), comprising: 
a receiver to receive reflections of transmitted light (Fig. 7,  a receiver 712 receives light reflected off the surface of objects at various target planes 710 in the FOV and range of the LIDAR system. [0067], lines 1-3); 
and a transmitter including one or more light sources (Fig. 7, the illuminator 706 including first laser region 702 operates at a first wavelength, the second laser 704 region operates at a second wavelength. The illuminator can also include an optical device 708 that further shapes and projects the optical beams to form particular beam profiles a target plane 710. [0066], lines 5-7; 11-14), 
the one or more light sources to transmit light in a spatial distribution (Fig. 20, also copied below, region 1 (double line) plus region 2 (single line) as marked), the spatial distribution of transmitted light including a first region (region 1 as marked) of a first plurality of light points and a second region (region 2 as marked) of a second plurality of light points, wherein: 
a first density of the first plurality of light points is greater than a second density of the second plurality of light points (Fig. 20, [0129], see region 1 and region 2 as marked); 
and a first distance between a center (marked as ellipse in the center line 2006) of the spatial distribution (Fig. 20) and a center of the first region (the rectangular in the center of region 1 as marked) is less than a second distance between the center of the spatial distribution and the center of the second region (the square in the center of region 2 as marked).   

    PNG
    media_image1.png
    542
    786
    media_image1.png
    Greyscale



Regarding claim 2, Donovan teaches the active depth system of claim 1, wherein the spatial distribution includes a plurality of codewords (Fig. 20, also copied above, region 1 and region 2 shown), wherein: 
the first region includes a first codeword of the plurality of codewords and the second region includes a second codeword of the plurality of codewords (Fig. 20, [0129], both region 1 and region 2 include a plurality of points shown); 
and a size of the first codeword is less than a size of the second codeword (Fig. 20, [0129], also copied above, a size of region 1 is less than a size of region 2 shown). 

Regarding claim 3, Donovan teaches the active depth system of claim 2, wherein an aspect ratio of the first codeword is the same as an aspect ratio of the second codeword (Fig. 20, also copied above, the ratio of the point 2002 in region 1 is same as the ratio of point 2004 in region 2).  

Regarding claim 4, Donovan teaches the active depth system of claim 2, wherein an aspect ratio of the first codeword is skewed relative to an aspect ratio of the second codeword (Fig. 20, also copied above, where the distance between the center (rectangular in center line 2006 as marked) and the first region differs from the distance between the center and the second region).  


Regarding claim 5, Donovan teaches the active depth system of claim 1, wherein the one or more light sources include a diffractive optical element configured to produce at least a portion of the spatial distribution (Fig. 7, the illuminator 706 includes optical elements that collimate the light in the laser sources 702 and 704, which directed by optical device 708 to target plane 710. Diffractive optical elements can be wavelength selective. [0067], lines 16-18). 

14.	Regarding claim 6, Donovan teaches the active depth system of claim 1, wherein a density of light points in a region of the spatial distribution decreases as a distance between the center of the spatial 24Qualcomm Ref. No. 180014distribution and a center of the region increases (Fig. 20, also copied above, the density of .   


15.	Regarding claim 8, Donovan teaches the active depth system of claim 6, wherein the density of light points is consistent along a rectangular or square boundary centered of the spatial distribution (Fig. 20, also copied as above, see density of light points is consistent along a rectangular boundary centered of spatial distribution, region 1 plus region 2 shown). 



16.	Regarding claim 9, Donovan teaches the active depth system of claim 6, wherein a rate of decrease in the density of light points in the region is one from the group consisting of: stepwise from the center of the spatial distribution; linear from the center of the spatial distribution; and based on an effective aperture through which the reflections of transmitted light are received by the receiver (Fig. 20, see region 1 and region 2 as marked,  shown rate of decrease in the density of points in the region are two stepwise from the center of the spatial distribution. The spatial distribution is very intense in the center (center line 2006 in Fig. 20). As the distance increases away from the center, the rate of density decrease. As step up and step down from the center line, the regions above and below the overlap region in the center are less intense).  

17.	Claims 10-16 are method claims corresponding to system claims 1-4, 6, 8 and 9. They are rejected for the same reasons. 

18.	Claims 17-23 are medium claims corresponding to system claims 1-4, 6, 8 and 9. They are rejected for the same reasons.

19.	Regarding claims 24-30, Donovan teaches an active depth system (Fig. 7, a multi-wavelength LIDAR system using two lasers 700. [0066], lines 1-5), comprising: 
one or more processors (Fig. 30. system processor 3016 coupled with controller 3006 in the block diagram of laser driver assembly 3000 for a multi-wavelength LIDAR. [0153], lines 1-3) and 
a memory coupled to the one or more processors and including instructions that, when executed by the one or more processors, cause the system to perform operations (Fig. 30, the pulse generation chain 3002 comprises a pulse controller 3006, memory 3008, pulse pattern generator 3010, and a laser driver 2012. The laser driver 23012 is connected to a VCSEL laser 3014, as shown. The pulse shapes might be stored in a local memory or generated by a combination of the controller of and pattern generator. [0153]). 
as discussed in the corresponding systems claims 1-4, 6,  8, and 9. See rejections there.

Claim Rejections - 35 USC § 103
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




21.	Claims 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Donovan in view of Thuries et al. (Publication No. 20160109224), hereinafter Thuries. 

22.	Regarding claim 7, Donovan teaches the active depth system of claim 6, 
Donovan does not teach:
wherein the density of light points is consistent along an elliptical or circular boundary centered at the center of the spatial distribution 
	However, Thuries teaches the active depth system of claim 6, wherein the density of light points is consistent along an elliptical or circular boundary centered at the center of the spatial distribution (Fig. 1, the size, shape, position, and intensity-distribution of the light beam 3 in this plane is known as the illumination pattern. The illumination pattern may be non-polygonal shape such as circular. The shape and center of the illumination pattern in circular is important in so far as all points on the item of interest 2 are illuminated by the light beam 3. [0026], lines 6-13)
It would have been prima facie obvious to one of the ordinary skill in the art before the effective filling date of the claim invention to have modified Donovan in view of Thuries, by teaching the active depth system of claim 6, wherein the density of light points is consistent along an elliptical or circular boundary centered at the center of the spatial distribution..  
	The motivation to do so is because this allow for all points on the item of interest to be illuminated by the illumination light beam aligned with an optical axis.


Conclusion
23.	The prior arts made of record and is consider pertinent to applicant’s disclosure.

ABRAHAM (Publication No. 20130250066) teaches a 3D imaging apparatus comprising a projector, comprising a laser array comprising a plurality of individual emitters, a mask for providing a structured light pattern, wherein a distance between the laser array and the mask is substantially minimized according to a non-uniformity profile of the plurality of individual emitters and according to a uniformity criterion related to the light intensity distribution across the mask plane, projection optics to image the structured light pattern onto an object, an imaging sensor adapted to capture an image of the object with the structured light pattern projected thereon and a processing unit adapted to process the image to determine range parameters.

Armstrong-Crews et al. (Patent No.: 9514378) teaches a spatially self-similar patterned illumination device for depth imaging. Methods, systems, and devices 

LEFAUDEUX et al. (Publication No.: 20190203907) teaches a luminous module, in particular for a motor vehicle, including: a monolithic electroluminescent source including electroluminescent elements; a primary optical system equipped with a plurality of convergent optics, at least one convergent optic being associated with each electroluminescent element and forming an image of the electroluminescent element with which it is associated. This invention relates to the field of luminous land-vehicle modules, such as modules that are able to be integrated into a luminous vehicle device and allowing, during use of the vehicle, light to be projected so as to illuminate the road or the passenger compartment and/or allowing the vehicle to be made more visible. Examples of such luminous devices are side lights or the low-beam and/or high-beam lights, which commonly referred to as “headlights”.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICE ZHENG/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645